Conviction is for the unlawful manufacture of intoxicating liquor; punishment three years' confinement in the penitentiary. *Page 354 
No bills of exception appear in the record and the only question for consideration is the sufficiency of the evidence.
The sheriff discovered two stills in operation, together with 18 barrels of mash and 9 gallons of whiskey. Appellant was not present at the time of the raid, but two other parties were arrested who were present. A witness who lived about three quarters of a mile from where the still was located had seen appellant passing his house frequently going to and from the direction of the still with barrels on his wagon and other things which were covered up in such a manner that the articles could not be distinguished. About two weeks before the raid appellant had made an effort to hire a boy 17 years old to watch the still. The boy was a nephew of witness. He objected to the boy engaging in such an enterprise and went to where the still was then in operation and saw appellant and his son making whiskey. The evidence is amply sufficient to support the verdict and the judgment is affirmed.
Affirmed.